        Case 1:21-cv-00655-DKC Document 18 Filed 04/27/21 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                             (NORTHERN DIVISION)

                                                 :
LISA M.F. KIM, et al.,                           :
                            Plaintiffs,          :
                                                 :
vs.                                              :   Case No. 1:21-cv-655-DKC
                                                 :
BOARD OF EDUCATION OF                            :
HOWARD COUNTY,                                   :
                Defendant.                       :
                                                 :

                     DEFENDANT’S MOTION TO DISMISS

       Defendant Board of Education of Howard County hereby moves under Rule

12(b)(6) of the Federal Rules of Civil Procedure for dismissal of this case with

prejudice for the reasons set forth in the accompanying memorandum of law.

       The Board believes that the legal issues in this case are sufficiently

straightforward to enable this Court to dismiss Plaintiffs’ Complaint on the papers;

however, to the extent that the Court is inclined to grant any relief to Plaintiffs, the

Board would request an opportunity to present oral argument under Loc. R. 105.6.



Dated: April 27, 2021               Respectfully Submitted,


                                    /s/ Jonathan L. Backer
                                    JONATHAN L. BACKER (D. Md. No. 20000)
                                    NICOLAS Y. RILEY (D. Md. No. 810809)*
                                    Institute for Constitutional Advocacy and Protection
Case 1:21-cv-00655-DKC Document 18 Filed 04/27/21 Page 2 of 3



                     Georgetown University Law Center
                     600 New Jersey Ave. NW
                     Washington, DC 20001
                     nr537@georgetown.edu
                     jb2845@georgetown.edu
                     Tel: (202) 662-9042

                     * Admitted pro hac vice.




                               2
       Case 1:21-cv-00655-DKC Document 18 Filed 04/27/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on April 27, 2021, I electronically filed the foregoing motion

with the Clerk of the U.S. District Court for the District of Maryland by using the

CM/ECF system. Participants in the case are registered CM/ECF users, and service

will be accomplished by the CM/ECF system.


                                  /s/ Jonathan L. Backer
                                  JONATHAN L. BACKER (D. Md. No. 20000)
                                  Institute for Constitutional Advocacy and Protection
                                  Georgetown University Law Center
                                  600 New Jersey Ave. NW
                                  Washington, DC 20001
                                  jb2845@georgetown.edu

                                  Attorney for Defendant




                                            3
